                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   WILLIAM S. HABDAS, ESQ.
                                                             3   Nevada Bar No. 13138
                                                                 AKERMAN LLP
                                                             4   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, Nevada 89134
                                                             5   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             6   Email: ariel.stern@akerman.com
                                                             7   Email: william.habdas@akerman.com

                                                             8   Attorneys for Plaintiff Bank of America, N.A.

                                                             9
                                                                                                   UNITED STATES DISTRICT COURT
                                                            10
                                                                                                         DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12   BANK OF AMERICA, N.A.                                  Case No.: 2:16-cv-01690-RFB-NJK
AKERMAN LLP




                                                            13                             Plaintiff,                   STIPULATION FOR EXTENSION OF
                                                                                                                        TIME FOR BANK OF AMERICA, N.A.
                                                            14   v.                                                     TO RESPOND TO SATICOY BAY LLC
                                                            15                                                          SERIES 10841 PEARL RIVER'S MOTION
                                                                 MANCHESTER PARK HOMEOWNERS                             FOR RECONSIDERATION OF ORDER
                                                            16   ASSOCIATION; SATICOY BAY LLC SERIES                    GRANTING PLAINTIFF'S MOTION FOR
                                                                 10841 PEARL RIVER; NEVADA                              SUMMARY JUDGMENT AND DENYING
                                                            17   ASSOCIATION SERVICES, INC.,                            DEFENDANT'S MOTION FOR
                                                                                                                        SUMMARY JUDGMENT [ECF NO. 68]
                                                            18                             Defendants.
                                                            19

                                                            20                Plaintiff and counter-defendant Bank of America, N.A. (BANA), defendant and counter-

                                                            21   claimant Saticoy Bay, LLC Series 10841 Pearl River (Saticoy) submit this stipulation to extend the

                                                            22   deadline for BANA to oppose Saticoy's motion for reconsideration of order granting plaintiff's motion

                                                            23   for summary judgment and order denying defendant's motion for summary judgment (ECF No. 68) for

                                                            24   one week to August 5, 2019.

                                                            25                The current deadline for BANA to oppose Saticoy's motion for reconsideration of order

                                                            26   granting plaintiff's motion for summary judgment and order denying defendant's motion for summary

                                                            27   judgment is July 29, 2019. (See ECF No. 68.) The continuance is requested because BANA's counsel

                                                            28

                                                                                                                  1
                                                                 49585872;1
                                                             1   is currently drafting briefs in numerous cases and needs additional time to adequately respond to the

                                                             2   arguments in the motions. Additionally, further client approval is required prior to filing this brief.

                                                             3                DATED this 29th day of July 2019.

                                                             4         AKERMAN LLP                                     KIM GILBERT EBRON
                                                             5
                                                                       /s/ William S. Habdas                            /s/ Karen Hanks
                                                             6         ARIEL E. STERN, ESQ.                            JACQUELINE A. GILBERT, ESQ.
                                                                       Nevada Bar No. 8276                             Nevada Bar No. 10593
                                                             7         WILLIAM S. HABDAS, ESQ.                         DIANA S. EBRON, ESQ.
                                                                       Nevada Bar No. 13138                            Nevada Bar No. 10580
                                                             8
                                                                       1635 Village Center Circle, Suite 200           KAREN HANKS, ESQ.
                                                             9         Las Vegas, NV 89134                             Nevada Bar No. 9578
                                                                                                                       7625 Dean Martin Drive, Suite 110
                                                            10         Attorneys for Bank of America, N.A.             Las Vegas, Nevada 89139
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                         Attorneys for Saticoy Bay LLC Series
                                                                                                                       10841 Pearl River
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                               ORDER
AKERMAN LLP




                                                            13
                                                                              IT IS SO ORDERED.
                                                            14

                                                            15

                                                            16

                                                            17
                                                                                                          RICHARD F. BOULWARE, II
                                                            18                                            UNITED STATES DISTRICT JUDGE
                                                            19                                            Case No.: 2:16-cv-01690-RFB-NJK

                                                            20
                                                                                                                  July 30, 2019
                                                                                                          DATED: ______________________________
                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                   2
                                                                 49585872;1
